N0._   /3V3-/S
FRANCISCO      ARZATE
           Appellant/Petitioner                  IN   THE    COUR
                                         §
V.
                                                                COURTS CRCkttUTOi
                                                 CRIMINAL APPEALS                        s
                                                                       '"••'.a*i. * r^.h.Si
                                         §
THE    STATE   OF   TEXAS                        OF TEXAS, AUSTIN       NOV 03 2015
           Appellee/Respondent           §

         MOTION TO WITHDRAW PETITION FOR DISCRETIONARY REVIEW                _.. _^ ,„.
                                                                               FILED N
                        FILED BY AN UNAUTHORIZED ATTORNEY            rni IDT r»rom*«.».,,
                                                                     COURT OF CRIMINAL APPEALS
      COMES NOW, Francisco Arzate pro se, in this motion seekirfgHy G3 2CI5

leave to withdraw the Petition for Discretionary Review filed
                                                                         Abe! Acosta, Clerk
by J.Sidney Crowley, on or about the 15th day of October,2015.

In support of this motion for leave to withdraw this Petition,

the following is presented for this Honorable Court's consideration:

      J.Sidney Crowley was appointed by the trial court to represent

me on appeal of the capital murder conviction.                 From the very

beginning Crowley ignored all my correspondence and did not raise

the points of error which could lead to my aquittal. Ultimately,

the First Court of Appeals affirmed my conviction after review of

"ONE" ground.

      J.Sidney Crowley said he would file my PDR and it seemed I

had no choice        in the matter.    I wrote   "many"     letters to the Appeals

Courts regarding Crowley. He filed two PDR's which were dismissed

because of procedural errors.           I brought this issue to this Court

of Criminal Appeals in a writ of habeas corpus.                 This Court found

that Crowley was ineffective and that I could file my out of time

PDR.     "SOMEHOW", J.Sidney Crowley found out about this Court's

ruling and filed the PDR without my authorization!!!                 I had made

arrangements to file my own PDR since Crowley's raised no points

that would distinguish my case or move this Court to review it.
  Once again Crowley has caused me problems because he takes it

upon himself to act.   It really appears that he works "for" the

trial court to make sure   that the conviction will   not   recieve a

legtimate review by any court of appeals.    He has continued to

prevent my issues from being fully and fairly reviewed because

of his unproffesional conduct and intelligent ineffectiveness.

   I do not want his PDR considered by this Court!       It is a

cursory and mechanical pleading with no adequate representation

of the fact that I was unlawfully convicted on      "speculative

interpretations" of fictitious facts.

   WHEREFORE PREMISES CONSIDERED, Appellant/Petitioner moves this

Honorable Court to order the Petition for Discretionary Review

filed by J.Sidney Crowley on or about the 15th of October,         2015

be withdrawn and that Appellant/Petitioner be allowed to file

his PDR pro se.



                                          Respect
\

                           CERTIFICATE   OF   SERVICE



       I certify that a true and correct copy of the foregoing motion

    for leave to withdraw Petition filed by J.Sidney Crowley has been

    mailed to the Harris County District Attorney's Office, and to

    Lisa C. McMinn,   State Prosecutind Attorney, P.O.Box 12405,Austin,

    Texas,78711, by putting those documents in the McConnellUnit

    mailing system postage prepaid, first class, on this 29thday of

    October,2015.